Lewis, J.
The defendant was elected a supervisor of the town of Ontario, Wayne county, in March, 1883. He continued to hold the office up to the trial of this action. As such supervisor he was the lawful custodian of the town moneys, with the exception of the highway, bridges, school, and poor funds. It was his duty to keep, in a book to be provided for that purpose, a correct account of the moneys received as supervisor, and account annually to the town board for all moneys received and paid out by him. His immediate predecessor in that officer was one Stephen H. Main. Main had in his possession at the close of his term of office some articles of property belonging to the town, consisting of law-books, account-books, etc., and the sum of $468.93 in money. Two hundred and forty-three dollars and fifty-eight cents of this money belonged to what was kept and known as the “ Contingent Fund,” and $225.35 was known as the “Dog Fund.” Main and Hill had a settlement of the supervisor’s accounts in March, 1883. Main delivered to Hill the articles of property he held belonging to the town, and a sum of money.
The principal question involved in this appeal is as to the amount. The plaintiff claimed that Main paid the defendant both contingent and dog funds amounting to $468.93. The defendant admitted receiving the contingent fund, but denied that he received the other sum. This action was brought to recover the $225.35, the dog fund. Other causes of action were alleged in the complaint, and were litigated, but are not involved in this appeal. The learned trial judge, decided that the defendant received from Main $243.58 only, being the contingent fund, and dismissed the plaintiff’s complaint. The decision under review having been made by a careful and able judge of this court, who had the advantage of seeing and hearing the witnesses, and my learned associates to whom this appeal was submitted upon the former hearing having been unable to agree as to the proper disposition thereof, I have *642given the case a very careful examination, and will give a brief review of the facts which have led my mind -to’the conclusion that the defendant received from Main the $225.35 in controversy. An important item of evidence was called to our attention upon the argument which does not seem to have been brought to the attention of the trial judge. Reference will be made to it hereafter. Main had, at the time of the settlement with defendant, in his hands the two funds amounting.to $468.93. He had a settlement with defendant either on the 17tli or 22d of March, 1883. The date is unimportant. It is not disputed that he delivered to his successor the supervisor’s book in which was contained liis accounts with the town as supervisor. One was kept and known as the “Contingent Account,” and the other as the “Dog Fund Account. ” The books plainly show that Main was indebted to the town for both these funds. He paid to the defendant at the settlement a sum of money; at least $243.58. Hill gave him a receipt for the books, and $468.93 in money. The account-book was delivered to Hill, and lie has had possession of it ever since. Main and Hill were the only witnesses who testified as to what took place at the settlement. They may be said to be equally interested in the result of the action. Main is not directly interested, .but indirectly, and has the same motive to testify untruthfully as Hill. Main testified positively to the payment of both sums. Hill in nearly as positive terms denied that he received the dog fund. A receipt had been prepared by Main before the meeting for settlement. He testifies that he paid the money to Hill, and that Hill signed the receipt. The receipt was elaborately drawn, and reads:
- “Ontario, March 17th, 1883.
1 “Received of S. H; Main, my predecessor in the Office of supervisor of the town of Ontario, the following: [Here are mentioiied various books, étc.] Also, received cash to balance the contingent fund, as appears from the supervisor’s book, amounting to $243.58; ■ * * * also; the dog fund on hand at the town settlement, $225.35,—making a total of cash received $468.93.
[Signed] “Francis A. Hill, Supervisor.”
There is no mistaking it's' contents. Any person- of ordinary intelligence, certainly a man of sufficient intelligence to be a supervisor, could comprehend its provisions. ' It was a writing of considerable length and importance. The settlement was deliberately made. Main testifies that he remained at Hill’s house overnight, and that the accounts were carefully examined. It would require strong and positive evidence to satisfy my.mind that Hill signed such a paper under such circumstances without reading it and understandingits contents fully. The supervisor’s book, as" we have seen, contains Main’s account. It plainly appeared upon page 149 of the book headed “Dog Fund,” under date of February 27, 1883, that Main was indebted-at the time of the settlement on account of the dog fund in the sum'of $225.35. Thesame item again appears upon page 152 of the book, but is entered in such a manner that a person unskilled in book-keeping might possibly not understand it; and the same may be said of the contingent fund account of $243.58 on pages 151 and 153. We must assume that the defendant examined these entries, as they were the last accounts contained in the book made by Main. The book came into defendant’s possession March 22, 1883, and it appears that on that date he-opened his account as supervisor with the town. He credited the contingent fund account with the sum of $243.58, just the amount as shown by Main’s account, and the same sum his receipt acknowledged as having received of Main. Upon the credit column of the dog fund account on the same page appears the same figures “$243.58,” with ink lines drawn across them, clearly showing an intention to convey the idea that they were written there by mistake-. An examination of the paper under these last-mentioned figures shows that something was written there and erased before writing the figures through which the lines were drawn. The erasure was done with very great care, with an evidentintentiou of not injuring the texture *643of the paper so as to attract attention. From a casual examination of the page containing the account the erasure would not be likely to attract one’s attention. It does not appear from the case-that this alteration of the book was called to the attention of the trial judge. The figures “$243.58,” which belonged upon the contingent fund column, might have been written upon the dog fund column, and credited to that fund by mistake, and then erased; but something was written to the credit of the dog fund account, and then carefully erased, and the figures “$243.58” written over the erasure, and then these figures erased by drawing the pen across them. What figures were written there first, we are not advised; but I am forced to believe that the dog fund was credited with the sum of $225.35 by the first entry, and then erased, and the other figures entered. It is very improbable that any other figures would have been entered there, for the figures representing the contingent fund had already been entered upon the proper column, and it is hardly possible that the same figures which appear credited to the dog fund were written there, and then erased, and the mistake of writing them again made. I am satisfied that each fund was credited with the figures belonging to it, making the sum of $468.93, the sum mentioned in the receipt, and that the figures “$243.58” were written over the erasure with a view of concealing evidence thereof. There is an entry on page 153 of the book reading: “March 22nd. Balance handed over to my successor, F. A. Hill, $243.58,”—and signed by Mr. Main. This entry is relied upon by the respondent as evidence that that sum only was paid to him. That was the balance of the contingent fund in Main’s hands. The entry was properly made, even if the dog fund was also paid to Hill. If the entry had'read “Balances handed over,” etc., it would be evidence tending to show that that entry covered all the balances in Main’s hands, and from an examination of the book it would seem that some one had appreciated the importance of its thus reading, for it will be seen that a somewhat bungling attempt lias been made to add the letter “s” to the word “balance.” The letter is in a different colored ink, and stands at a very different angle with the other letters composing the word. The letter “s" is written perpendicular, while the balance of the entry is in a distinctly backhand. I do not think the entry strengthens the respondent’s case.
The defendant’s evidence as to the amount of money paid him at the settlement by Mr. Main is not satisfactory. It appears from his evidence that he must have received a larger sum of money than he has accounted for. Main’s evidence as to the amount of money paid is not quite clear, but the items of the account entering into the settlement were somewhat complicated and involved, and, considering the length of time which elapsed after the settlement and before the trial of the case, the want of recollection of the witnesses of the facts ought not to excite surprise.
I think the evidence as presented upon this appeal quite conclusively establishes that the defendant received and has failed to account for the $225.35 claimed in the plaintiff’s complaint, and, had all the evidence before us been presented to the trial court, I am satisfied he would have so found. The authority of the plaintiff to bring the action is called in question by the respondent. The complaint was not dismissed upon that ground. I think the proceedings of the board of supervisors applying the provisions of the law of 1864 to Ontario county, they being in the nature of legislative enactments, are proper to be considered in this appeal, but without them I see no difficulty in the plaintiff’s maintaining the action. The judgment should be reversed, and new trial granted, costs to abide the event.